Citation Nr: 1820791	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to August 11, 2016, and in excess of 30 percent since August 11, 2016, for a disability manifested by decreased sensation of left cheek through left neck.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to August 11, 2016, and in excess of 30 percent for a disability manifested by decreased sensation of right cheek.

3.  Entitlement to an initial evaluation in excess of 10 percent for a disability manifested by decreased sensation in the left shoulder and left upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2016.  This matter was originally on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial evaluation in excess of 10 percent for a disability manifested by decreased sensation in the left shoulder and left upper arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 11, 2016, the Veteran's disability manifested by decreased sensation of left cheek through left neck was not manifested by severe incomplete paralysis of the fifth (trigeminal) cranial nerve.

2.  Since August 11, 2016, the Veteran's disability manifested by decreased sensation of left cheek through left neck was not manifested by complete paralysis of the fifth (trigeminal) cranial nerve.

3.  Prior to August 11, 2016, the Veteran's disability manifested by decreased sensation of right cheek was not manifested by severe incomplete paralysis of the fifth (trigeminal) cranial nerve.

4.  Since August 11, 2016, the Veteran's disability manifested by decreased sensation of right cheek was not manifested by complete paralysis of the fifth (trigeminal) cranial nerve.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2016, the criteria for an evaluation in excess of 10 percent for the Veteran's disability manifested by decreased sensation of left cheek through left neck were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2017). 

2.  Since August 11, 2016, the criteria for an evaluation in excess of 30 percent for the Veteran's disability manifested by decreased sensation of left cheek through left neck has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2017).

3.  Prior to August 11, 2016, the criteria for an evaluation in excess of 10 percent for the Veteran's disability manifested by decreased sensation of right cheek were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2017).

4.  Since August 11, 2016, the criteria for an evaluation in excess of 30 percent for the Veteran's disability manifested by decreased sensation of right cheek has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2016 Remand, the AOJ obtained outstanding treatment records, scheduled the Veteran for a VA examination with a neurologist to determine the current nature and severity of his service-connected disabilities manifested by decreased sensation to right cheek and left cheek through left neck, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Moreover, during the March 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for a disability manifested by decreased sensation of left cheek through left neck, decreased sensation of right cheek, and decreased sensation in the left shoulder and left upper arm.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, in October 1986, the Veteran sought medical attention for sudden color change, ulceration, and bleeding of a right cheek mole.  He underwent biopsy which revealed a Clark level III melanoma.  In November 1986, the Veteran underwent a wide excision which did not reveal any residual melanoma.  In February 2003, the Veteran noted development of left neck lymphadenopathy and underwent a fine needle aspiration which was consistent with melanoma.  In March 2003, he underwent right selective neck dissection, sparing the sternocleidomastoid muscle, jugular veins, and spinal accessory nerve as well as left modified radical neck dissection, preserving the spinal accessory nerve.   

The service-connected disabilities manifested by decreased sensation of left cheek through left neck and decreased sensation of right cheek have both been evaluated as 10 percent disabling from December 31, 2007 to August 10, 2016, and 30 percent disabling from August 11, 2016, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205 (paralysis of fifth (trigeminal) cranial nerve).  Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In evaluating the propriety of the Veteran's assigned disability rating for his subjective complaints of diminished sensation in the left cheek through the left neck and in the right cheek, two separate ratings have been assigned for impairment of the nerves that were medically shown to have been manifestations of such nerve impairment.  In this case, however, as noted above, the ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  38 C.F.R. § 4.124a.  

As such, there should be one rating for the Veteran's cranial nerve V impairment which is a combination of the ratings for the right and left cranial nerve V.
   
The Veteran underwent VA examination in March 2008 at which time he described residuals secondary to treatment for his melanoma including numbness in the face, neck, and shoulders and pain when turning to the left and to the right.  Specifically, he stated that he has pain and numbness in the right cheek, right neck, and right shoulder and decreased sensation of the right cheek, decreased sensation to touch from the left cheek through to the left neck areas, decreased sensation in the left shoulder and upper arm, and occasional pain the soft tissue surrounding the extensive scar around the neck.  The Veteran had slightly decreased range of motion to his left rotation of the neck.

In October 2008, the Veteran requested referral to neurology regarding lack of feeling, heavy sensation, numbness and pain over the neck and jaw which radiates to the ears and head causing headaches.  The Veteran reported that he had numbness over the areas over the neck and chest, limitation of neck movement, and twinges of pain.  The physician noted history of melanoma status post lymph node dissection with residual nerve damage, muscle loss from dissection with neck and shoulder limitation.  The Veteran was referred to neurology.

In January 2009, the Veteran was seen by Neurology clinic and reported chronic mild numbness in bilateral maxillary areas, down lateral neck, to bilateral shoulders; sporadic pain in bilateral subclavicular areas; and the feeling of a tight band in lateral neck areas when turning his head sideways.   

In May 2009, the Veteran reported ongoing tingling and decreased feeling over half of the face, neck, upper back, upper arms, shoulders, below the clavicles since the surgery for recurrence of melanoma.  He also reported that with any neck turning, he had tightness, pain, and limitation of movement of the neck.  Assessment was status post surgery of recurrent malignant melanoma of skin, left side of the neck with deeper deformity, scar is 6 millimeters at its widest span over the right side, prominent varicosities over half of the scar on the left side, complicated by sensory nerve damage from the surgery and neck movement limitations.

In a letter dated in August 2011 authored by Dr. K.B., Professor of Surgery, UCLA Head and Neck Surgery, he states that the Veteran maintains a severe lack of feeling in his face, neck, shoulders, and upper arm area.

A May 2013 Surgery Outpatient Note indicates complaint of persistent paresthesias at previous operative site of modified radical neck dissection (MRND) involving bilateral lower face, neck, and shoulders present since surgery in 2003.  Assessment included moderate to severe bilateral face/shoulder/neck paresthesias status post bilateral MRND.

The Veteran underwent VA examination in February 2014 at which time Veteran reported decreased sensation of bilateral cheek through left neck.  The Veteran reported that he began to having tingling on the left side and right side of cheek and noted numbness, decreased sensation of the bilateral neck and bilateral upper trapezius area after the second surgery.  The examiner noted that the cranial nerve affected by the Veteran's condition was the cranial nerve VII (facial) included paresthesias and/or dysesthesias and numbness of moderate severity of the lower face.  Muscle strength testing was normal.  Sensory examination demonstrated decreased sensation testing to light touch of the lower face bilaterally.  The examiner noted that the Veteran had moderate incomplete paralysis of cranial nerve VII (facial) bilaterally.

The examiner noted decreased sensation of the left shoulder and left upper arm.  The Veteran's symptoms included moderate numbness of the right and left upper extremity.  Muscle strength testing and reflex examinations were normal; there was no muscle atrophy, and no trophic changes.  Sensory examination showed decreased sensation for light touch in the bilateral shoulder areas (C5).  Phalen's sign was positive on the right and negative on the left.  The examiner found mild incomplete paralysis of the right median nerve; but the nerves of the left upper extremity were normal.  The examiner noted that the Veteran's claims of decreased sensation of the shoulders was likely related to his neck surgery or removal of skin melanoma; however, there was no nerve root involvement due to the condition at that time.  The examiner noted that the Phalen's sign test yielded positive findings for the right hand carpal tunnel syndrome; but noted that the Veteran denied a relationship between his neck surgery or removal of skin melanoma and his carpal tunnel syndrome symptoms.  

In June 2014, the Veteran requested a consultation with neurology for chronic neck pain now radiating to left arm and all five fingers over the prior two months.  

In July 2014, the Veteran underwent neurology consultation at which time he reported five years of right upper extremity pain and numbness, mainly right C6 territory and bilateral shoulder pain.  He also reported progressive decrease of neck range of motion and right upper extremity numbness.  He was investigated by cervical spine MRI in June 2014 showing mild C5/6 spinal canal stenosis and mild angulation C5/6 as well as possible multilevel bilateral neuroforaminal stenosis.  Neurologic examination demonstrated no motor deficit, no Babinski, no clonus, and no trophic changes.  Gait, stance, and coordination were all normal.  There was right index isolated pinprick hypesthesia.  Impression was chronic neck pain radiating to the right upper extremity and bilateral shoulders, 11 years status post commando cervical procedure with resection of left cervical melanoma and lymph nodes, dyslipidemia.  

In September 2014, the Veteran reported continued neck stiffness, tightness with neck movements, pain radiating to bilateral shoulders, numbness sensation to right index finger, but no numbness to rest of extremities.  There were no reported difficulties with gait or balance.  The Veteran also reported ear ache radiating from back of the ear to the left face/eye area.  Review of August 2014 CT scan showed C5, C6, C7 neuroforaminal stenosis; no central canal stenosis, minimal disc bulges from C3-C7, and progressive cervical disc disease.  The nurse practitioner noted that all facial numbness, neck pain, tightness, and numbness were related to the radical surgery 11 years prior.  An addendum to the September 2014 treatment record, the chief of neurosurgery noted that the Veteran was seen and examined, that he complained of right hand paresthesias and neck pain, and that cervical spine CT scan in August 2014 showed C5, C6, C7 degenerative neuroforaminal stenosis.

In October 2015, the Veteran underwent VA examination at which time he was diagnosed as having Cranial Nerve V neuropathy.  The current symptoms included severe lack of feeling of face, neck, and shoulders; stiffness and pain in neck and shoulders; severe ear aches and headaches; drainage puncture procedure pain; lack of feeling in area around lower neck and collar bone; severe lack of feeling around collar bones; severe lack of  feeling in face, neck, and shoulders area.  The examiner noted that the Cranial Nerve V (trigeminal) was the nerve affected by the Veteran's service-connected condition and included constant pain, at times excruciating, dull pain, paresthesias and/or dysesthesias, and numbness of the mid face and lower face of moderate severity.  The examiner also noted mild difficulty chewing.  Muscle strength was normal and sensory examination demonstrated decreased sensation to light touch in the mid face and lower face.  The examiner found that the Veteran had moderate incomplete paralysis of the Cranial nerve V (trigeminal).   

The Veteran's symptoms included moderate paresthesias and/or dysesthesias and numbness of the right and left upper extremities.  Muscle strength testing and reflex examinations were normal; there was no muscle atrophy, and no trophic changes.  Sensory examination showed decreased sensation for light touch in the bilateral shoulder areas (C5).  Phalen's sign was positive on the right and negative on the left.  The examiner did not indicate any of the peripheral nerves were affected due to the service-connected condition.  The examiner noted that for the diagnosis of neuropathy post-surgery, the nerve affected was cranial nerve XI for the shoulder.

In March 2016, the Veteran testified at a Travel Board hearing the Veteran's contention was that the examiners determined that there was light to moderate nerve damage but that Dr. Blackwell found that the Veteran's nerve damage was more along the lines of moderate to severe if not more on the severe side.  The Veteran testified that the pain is so intense that he has had to take time off work, one or twice a month.  

The Veteran underwent VA examination in August 2016 with a neurologist at which time he noted a loss of sensation from behind the left ear down the neck,       from the chin to the site of the scar in upper chest, and across the shoulders/lower neck.  The Veteran reported a profound loss of sensation since he underwent right selective neck dissection and left modified radical neck dissection.  The Veteran noted some sensory loss in the cheeks but to a lesser degree.  The Veteran report that with chewing, he felt that he had diminished strength, that he has stiffness and pain with moving his neck, and that there was pain at the location of the scar.  The examiner noted that the Veteran's condition affected cranial nerve V and that he had moderate paresthesias and/or dysesthesias and numbness of the mid face, severe numbness in the lower face, and mild difficulty chewing.  The Veteran had mild diminished muscle strength pertaining to cranial nerve V bilaterally.  Sensory examination demonstrated decreased sensation in the mid face and absent sensation in the lower face.  The neurologist found severe incomplete paralysis of cranial nerve V (trigeminal) bilaterally.  The neurologist also noted, 

On exam, the veteran is neurologically intact except there is absence of sensation to light touch, temperature, and pin from the jaws to just inferior to scar near the collarbone.  There is also numbness in the region between the neck and shoulders and the upper back (conforming to C3-4 distribution).  

He is strong throughout including the facial nerve (CNVII).  Temporalis and masseter are strong but by report he has fatiguing of the jaw muscles with use.  It's not clear to me whether this is related to local muscle dissection, but this is a function of trigeminal (CN V nerve).

The examiner also remarked, 

There is no 7th nerve (facial nerve) dysfunction.  Deficits do fall in the region fed by CN V (trigeminal nerve).  The radical neck dissection appears to [have] caused local injury to nerves in the region between the lower face and just below the scar--an expected outcome.  There is absence of sensation in this region.  There is also absent sensation in the back of the head and neck in regions fed by cervical root levels 3 and 4, probably injured during the surgery as well, whether through traction, thermal injury, dissection, etc.  

Today there was no report of left shoulder or left upper arm sensory loss, nor was this seen on exam.  

The numbness in the lower face to upper chest is due to the neck dissection, i.e. removal of skin cancer.  The numbness in the upper back across to the shoulders is probably at least as likely as not aggravated by the surgery as well.

On peripheral nerve examination, the examiner also noted that the Veteran had numbness in region that best corresponds to C3-4 spinal dermatomes (rather than multiple peripheral nerve distributions).  Muscle strength testing was normal, there was no muscle atrophy, and there were no trophic changes.  Reflex examination was hyperactive with clonus in the biceps, triceps, and brachioradialis.  Sensory examination was normal.  All peripheral nerves were normal and showed no incomplete or complete paralysis.  The examiner remarked, 

This veteran has deficits in sensation that fall within the territory of CNV and cervical nerve roots 3-4 bilaterally.  The areas of sensory loss do not appear consistent with peripheral nerve dysfunction.     

With respect to the 10 percent ratings assigned since August 11, 2016, based upon a thorough review of the record, the Board concludes that the Veteran's incomplete paralysis of the right and left fifth (trigeminal) cranial nerve, characterized as decreased sensation of right cheek and left cheek through left neck, has been manifested by no more than a moderate degree of incomplete paralysis.  To warrant an initial evaluation in excess of 10 percent under Diagnostic Code 8205, there must be evidence showing severe incomplete paralysis of the fifth cranial nerve and such has not been demonstrated.  

Prior to the August 2016 VA examination, although the Veteran had sensory changes, noted to be severe at times, there was no objective evidence of reduced muscle strength.  At the VA examination in February 2014, the Veteran had decreased sensation of bilateral cheek through left neck.  Muscle strength testing was normal.  At the October 2015 VA examination, the Veteran had severe lack of feeling of face and neck, stiffness and pain in neck, and lack of feeling around lower neck and collar bone as well as constant pain, dull pain, paresthesias, and numbness of the mid face and lower face of moderate severity and mild difficulty chewing.  Muscle strength was normal.  

In addition, the VA examiners in February 2012 and October 2015 specifically determined that the Veteran's nerve impairment was consistent with moderate incomplete paralysis.

As such, the Board finds that prior to August 11, 2016, the Veteran's right and left cranial nerve V impairments were productive of no more than moderate incomplete paralysis.  The two 10 percent ratings for these impairments combined equate to a 20 percent rating for impairment of cranial nerve V, currently characterized as decreased sensation of right cheek and left cheek through left neck.  

Accordingly, the criteria for initial ratings in excess of 10 percent for moderate incomplete paralysis of the right fifth (trigeminal) cranial nerve were not met prior to August 11, 2016, and the Veteran's claim must in this regard be denied.

With respect to the 30 percent ratings assigned since August 11, 2016, based upon a thorough review of the record, the Board concludes that the Veteran's incomplete paralysis of the right and left fifth (trigeminal) cranial nerve, characterized as decreased sensation of right cheek and left cheek through left neck, has been manifested by no more than a severe degree of incomplete paralysis.  To warrant an initial evaluation in excess of 30 percent under Diagnostic Code 8205, there must be evidence showing complete paralysis of the fifth cranial nerve and such has not been demonstrated.  

The August 2016 VA examiner specifically determined that the Veteran's nerve impairment was consistent with severe incomplete paralysis. 

As such, the Board finds that since August 11, 2016, the Veteran's right and left cranial nerve V impairments were productive of no more than severe incomplete paralysis.  The two 30 percent ratings for these impairments combined equate to a 50 percent rating for impairment of cranial nerve V, currently characterized as decreased sensation of right cheek and left cheek through left neck.

Accordingly, the criteria for ratings in excess of 30 percent for severe incomplete paralysis of the right fifth (trigeminal) cranial nerve have not been met since August 11, 2016, and the Veteran's claim must in this regard be denied.

The discussion above reflects that the symptoms of the Veteran's cranial nerve V impairment are contemplated by the applicable rating criteria.  The effects of his disability, including of pain, paresthesias, lack of feeling/numbness, and diminished muscle strength have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to August 11, 2016, for a disability manifested by decreased sensation of left cheek through left neck is denied.

Entitlement to an initial evaluation in excess of 30 percent since August 11, 2016 for a disability manifested by decreased sensation of left cheek through left neck is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to August 11, 2016, for a disability manifested by decreased sensation of right cheek is denied.

Entitlement to an evaluation in excess of 30 percent for a disability manifested by decreased sensation of right cheek is denied.


REMAND

The service connected disability manifested by decreased sensation of the left shoulder and left upper arm has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under Diagnostic Code 8515 (paralysis of the median nerve).  Under Diagnostic Code 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve; a 20 percent evaluation is warranted for moderate incomplete paralysis of the median nerve if affecting the minor extremity and 30 percent if affecting the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran is right hand dominant.

The VA neurologist indicated in August 2016 that there was absent sensation in the back of the head and neck in regions fed by cervical root levels 3 and 4, probably injured during the surgery as well, whether through traction, thermal injury, dissection, etc.  At the time of the August 2016 examination, there was no report of left shoulder or left upper arm sensory loss, and none was seen on examination.  The examiner also noted that the Veteran had numbness in that region best corresponded to C3-4 spinal dermatomes rather than multiple peripheral nerve distributions.

In February 2018, the Veteran presented with complaints of having no feeling of the bilateral aspect of the base of his neck and his shoulders after having melanoma and lymph node resection.  The physician assessed the Veteran as having decreased sensation of the left and right shoulders related to his melanoma surgery.    

The Board notes that on March 1, 2018, the Veteran underwent VA neck (cervical spine) examination at which time the examiner, a family practitioner, found no abnormalities on muscle strength testing, reflex examination, or sensory examination.   

Although the VA family practitioner found no sensory loss with respect to the Veteran's left upper extremity, as his complaints of right shoulder numbness appear to have increased since his August 2016 VA examination with the neurologist, the Board finds that the Veteran should be provided an additional opportunity to present for a VA neurological examination to determine the nature and severity of his left shoulder and upper arm complaints.    
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   

In accordance with the latest worksheets for rating nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

The examiner should identify any affected cervical nerve roots and associated peripheral nerves or nerve groups; and provide information concerning the severity of any associated neurological impairment for each such cervical nerve roots, nerve or nerve group identified.  The examiner should comment on whether there is radicular neuropathy of the right ulnar, radial or medial nerves; and for each involved cervical nerve root, nerve, or nerve group identified, comment on the presence of any neuritis, neuralgia, and the extent of any paralysis as to whether there is incomplete or complete paralysis.  For incomplete paralysis provide finding as to whether the impairment is mild, moderate, or severe.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


